DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2016/087294, filed on 2/14/2016.

Information Disclosure Statement
The references cited in the PCT international search report by the International Search
Authority has been considered.
The information disclosure statement (IDS) submitted on 02/25/2019 is being considered by the examiner.

Drawings
The drawings are objected to because figure 3, element 2 reads "DAMP TRUCK", being interpreted and "DUMP TRUCK”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: loading weight/road surface/vehicle speed data acquisition unit that acquires in claim(s) 1, 5, and 7.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villalobos (US 20080082347 A1) in view of Johnson (US 20080004763 A1).
RE. CLAIM 1, Villalobos teaches, A transporter vehicle management system (Villalobos: [ABS] The haul road maintenance management system also has a controller in communication with the vehicle diagnostic module and the database. The controller is configured to analyze data from the vehicle diagnostic module and the database, and recommend road maintenance in response to the analysis.) comprising: a loading weight data acquisition unit (Villalobos: ¶[0017] Haul vehicle 20 may include monitoring means 30 to automatically monitor various vehicle data 35 during its travel between different locations within the open pit mine operation 10. This vehicle data 35 may include vehicle parameters such as … payload weight) that acquires loading weight data indicating a loading weight of a load on a transporter vehicle; a vehicle speed data (Villalobos: ¶[0017] Haul vehicle 20 may include monitoring means 30 to automatically monitor various vehicle data 35 during its travel between different locations within the open pit mine operation 10. This vehicle data 35 may include vehicle parameters such as … vehicle speed) acquisition unit that acquires vehicle speed data indicating a traveling speed of the transporter vehicle; a road surface data acquisition unit that acquires road surface data indicating a condition of a road surface on which the transporter vehicle travels (Villalobos: ¶[0004] The calculated resistance factor is compared with an average resistance factor and an abnormal condition of the road surface can thus be detected; (CLAIM 6) The system of claim 1, wherein the vehicle diagnostic module monitors a performance of the haul vehicle and a condition of a haul road.); a current damage amount calculation unit that calculates a current damage amount of the transporter vehicle (Villalobos: ¶[0002] Many commercial operations require a fleet of vehicles to transport material. For increased profitability of the operation, the fleet of vehicles must be well maintained. Among other things, maintenance of these vehicles is affected by the quality of the roads over which they travel. Poor maintenance of the roads, while saving road maintenance costs, may increase vehicle maintenance costs (vehicle down time, cost of repair, etc.) by negatively affecting the quality of the roads. On the other hand, over maintenance of the roads may result in money and effort spent unnecessarily. In general, efficiency of a commercial operation that uses a fleet of vehicles may be improved by scheduling road maintenance with a view to minimize total costs; ¶[0064] The control system may be equipped with software and hardware to acquire, store and analyze mine road and haul truck data.) on the basis of the loading weight, the traveling speed, and the condition of the road surface (Villalobos: ¶[0022] The haul truck 20 may also include sensors and record and/or transmit data while traversing the mine road 10. This data may include data automatically monitored by sensors in the vehicle (monitored data), and data observed by the vehicle operators (observed data). The monitored data may include vehicle parameter data and road parameter data. The vehicle parameter data may include, among others, torque at various points along the vehicle's drive-train, rolling resistance of the vehicle's tires, payload weight, operator gear selection along the haul route, vehicle speed, suspension cylinder pressures, etc. The suspension cylinder pressures may include the pressure of a front left suspension (FL), a front right suspension (FR), a rear left suspension (RL), and a rear right suspension (RR). Road parameter data may include, among others, the grade of the road, and the coordinate location of the haul truck 20 at a given time. In some embodiments, the road parameter data may also include road condition data similar to those measured by the service truck 40.);
While Villalobos does not explicitly address "a current damage amount calculation unit that calculates a current damage amount of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface", Villalobos does teach a monitoring system to monitor cost, loading weight, rate of travel, suspension pressure, etc., with a graphical user interface for storing or analyzing haul truck data to increase efficiency and 
Villalobos is silent as to, a target amount calculation unit that calculates a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value; and an output unit that outputs the target loading weight or the target traveling speed.
However, Johnson teaches, the presently disclosed methods and systems for preventing tire damage on a machine may have several advantages. For example, because the system may automatically provide control signals that limit the speed of the machine if an excessive ton-miles-per-hour value is observed, prolonged periods of excessive wear conditions may be avoided. As a result, damage to expensive machine parts, such as axels, transmissions, and other drive train components that may result from tire failure (particularly under loaded conditions) may be significantly reduced (Johnson: ¶[0043]). The control system may be configured to receive the payload signal and the ground speed signal, compensate for uneven distribution of the load on the tires, and responsively determine the ton-miles-per-hour for each tire. The control system may also be configured to notify an operator if the calculated ton-miles-per-hour exceeds a predetermined threshold, and adjust at least one operational aspect associated with the machine if the calculated ton-miles per hour exceeds the predetermined threshold (Johnson: ¶[0008]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a management system disclosed by Villalobos to include governing speed of a vehicle and threshold notification taught 
RE. CLAIM 2, Villalobos is silent as to, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the current damage amount is set to be equal to or less than a threshold as the predetermined value.
However, Johnson teaches, the presently disclosed methods and systems for preventing tire damage on a machine may have several advantages. For example, because the system may automatically provide control signals that limit the speed of the machine if an excessive ton-miles-per-hour value is observed, prolonged periods of excessive wear conditions may be avoided. As a result, damage to expensive machine parts, such as axels, transmissions, and other drive train components that may result from tire failure (particularly under loaded conditions) may be significantly reduced (¶[0043]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a management system disclosed by Villalobos to include limits taught by Johnson. One of 
RE. CLAIM 3, Villalobos also teaches, target amount calculation unit calculates a target road surface condition (Villalobos: ¶[0062] Selecting "Performance monitoring" analysis from the "Tools" button 116c may activate a performance monitoring window (not shown). The performance monitoring window may include one or more windows that allow a user to compute performance metrics. In some embodiments, these performance metrics may include, among others, mean time between failures, mean time to repair, road defect-free index, the cost per kilometer of haul vehicle operation, cost per square meter of road maintenance, age of the reported defects, traffic volumes over road segments, rolling resistance and roughness levels of road segments, etc. These performance metrics may indicate the effectiveness of the road maintenance system. For example, an increased mean time between failures, decreased mean time to repair, and decreased cost per kilometer of vehicle operation all may indicate a robust road maintenance system; ¶[0064] The disclosed system may provide an efficient method for managing road maintenance. In particular, the disclosed control system for road maintenance management with a GUI may improve the effectiveness of road maintenance management by providing an intuitive visual display of data relating to road and vehicle conditions. The control system may be equipped with software and hardware to acquire, store and analyze mine road and haul truck data. The control system may analyze the data to determine the impact of road defects on the haul truck and on the overall efficiency of the mine. The control system may also determine a recommended list of road repairs, and automatically schedule a recommended road repair event.).
In this case, recommended road repair is interpreted as “target road surface condition”.
Re. claim 4, Villalobos also teaches, a storage unit that stores correlation data indicating a relationship (Villalobos: ¶[ABS, 0007] A haul road maintenance management system has a vehicle diagnostic module located onboard a haul vehicle and a database, which stores historical repair data relating to the haul vehicle. The haul road maintenance management system also has a controller in communication with the vehicle diagnostic module and the database. The controller is configured to analyze data from the vehicle diagnostic module and the database, and recommend road maintenance in response to the analysis.) between the loading weight (Villalobos: ¶[0017] This vehicle data 35 may include…payload weight), the traveling speed (Villalobos: ¶[0017] This vehicle data 35 may include…vehicle speed), the condition of the road surface, and an damage amount of the transporter vehicle (Villalobos: ¶[0064] The control system may be equipped with software and hardware to acquire, store and analyze mine road and haul truck data.), wherein the target amount calculation unit calculates the target loading weight or the target traveling speed (Villalobos: ¶[0064] The control system may be equipped with software and hardware to acquire, store and analyze mine road and haul truck data.) on the basis of the correlation data.
RE. CLAIM 8, Villalobos teaches, acquiring loading weight data indicating a loading weight of a load on a transporter vehicle; acquiring vehicle speed data indicating a traveling speed of the transporter vehicle (Villalobos: ¶[0017] Haul vehicle 20 may include monitoring means 30 to automatically monitor various vehicle data 35 during its travel between different locations within the open pit mine operation 10. This vehicle data 35 may include vehicle parameters such as, for example, torque at various points along the drive train, rolling resistance of the tires, payload weight, operator gear selection along the haul route, vehicle speed, and suspension cylinder pressure.); acquiring road surface data indicating a condition of a road surface on which the transporter vehicle travels (Villalobos: [0004] The calculated resistance factor is compared with an average resistance factor and an abnormal condition of the road surface can thus be detected; (Claim 6) The system of claim 1, wherein the vehicle diagnostic module monitors a performance of the haul vehicle and a condition of a haul road.); calculating a current damage amount of the transporter vehicle (Villalobos: ¶[0002] Many commercial operations require a fleet of vehicles to transport material. For increased profitability of the operation, the fleet of vehicles must be well maintained. Among other things, maintenance of these vehicles is affected by the quality of the roads over which they travel. Poor maintenance of the roads, while saving road maintenance costs, may increase vehicle maintenance costs (vehicle down time, cost of repair, etc.) by negatively affecting the quality of the roads. On the other hand, over maintenance of the roads may result in money and effort spent unnecessarily. In general, efficiency of a commercial operation that uses a fleet of vehicles may be improved by scheduling road maintenance with a view to minimize total costs; ¶[0064] The control system may be equipped with software and hardware to acquire, store and analyze mine road and haul truck data.) on the basis of the loading weight, the traveling speed, and the condition of the road surface (Villalobos: ¶[0022] The haul truck 20 may also include sensors and record and/or transmit data while traversing the mine road 10. This data may include data automatically monitored by sensors in the vehicle (monitored data), and data observed by the vehicle operators (observed data). The monitored data may include vehicle parameter data and road parameter data. The vehicle parameter data may include, among others, torque at various points along the vehicle's drive-train, rolling resistance of the vehicle's tires, payload weight, operator gear selection along the haul route, vehicle speed, suspension cylinder pressures, etc. The suspension cylinder pressures may include the pressure of a front left suspension (FL), a front right suspension (FR), a rear left suspension (RL), and a rear right suspension (RR). Road parameter data may include, among others, the grade of the road, and the coordinate location of the haul truck 20 at a given time. In some embodiments, the road parameter data may also include road condition data similar to those measured by the service truck 40.).
While Villalobos does not explicitly address "a current damage amount calculation unit that calculates a current damage amount of the transporter vehicle on the basis of the loading weight, the traveling speed, and the condition of the road surface", Villalobos does teach a monitoring system to monitor cost, loading weight, rate of travel, suspension pressure, etc., with a graphical user interface for storing or analyzing haul truck data to increase efficiency and minimize cost. Thus, is interpreted as capable of the intended use of calculating current damage manually or automatically. In this case, road management and vehicle management are interpreted as interchangeable/correspondent in a mining/hauling operation.
Villalobos is silent as to, calculating a target loading weight or a target traveling speed in which the current damage amount is set to a predetermined value.
However, Johnson teaches, The presently disclosed methods and systems for preventing tire damage on a machine may have several advantages. For example, because the system may automatically provide control signals that limit the speed of the machine if an excessive ton-miles-per-hour value is observed, prolonged periods of excessive wear conditions may be avoided. As a result, damage to expensive machine parts, such as axels, transmissions, and other drive train components that may result from tire failure (particularly under loaded conditions) may be significantly reduced (Johnson: ¶[0043]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a management system disclosed by Villalobos to include governing speed of a vehicle taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villalobos (US 20080082347 A1) in view of Johnson (US 20080004763 A1) as applied to claim 1 above, and further in view of Greiner (US 20090099886 A1).
RE. CLAIM 5, Villalobos in view of Johnson teaches, the output unit outputs the production cost (Villalobos: ¶[0062] Selecting "Performance monitoring" analysis from the "Tools" button … the cost per kilometer of haul vehicle operation, cost per square meter of road maintenance).
Villalobos in view of Johnson are silent as to, a fuel consumption data acquisition unit that acquires fuel consumption data indicating a fuel consumption of the transporter vehicle when the transporter vehicle travels with the target loading weight and at the target traveling speed; a time data acquisition unit that acquires time data indicating time required for the transporter vehicle to travel through a predetermined course in a mine with the target loading weight and at the target traveling speed; and a production cost calculation unit that calculates a production cost of the mine on the basis of the target loading weight, the target traveling speed, the fuel consumption, and the time.
However, Greiner teaches, Data collector 125 may be configured to receive, collect, package, and/or distribute performance data collected by monitoring devices 121. Performance data, as (Johnson: ¶[0019]); Performance simulator 160 may simulate an actual model of hauler 120b under a machine operating conditions to determine a speed, torque output, engine condition, fuel consumption rate, greenhouse gas emission level, haul route completion time, etc. associated with each simulated condition (Johnson: ¶[0039]); and production cost (Johnson: ¶[0044]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a management system disclosed by Villalobos in view of Johnson to cycle time and fuel consumption taught by Greiner. One of ordinary skill in the art would have been motivated to make this modification in order to monitor mine (road and vehicle) cycle time efficiency.
Re. claim 6, Villalobos also teaches, the target amount calculation unit calculates the target loading weight or the target traveling speed in which the production cost calculated by the production cost calculation unit is minimized (Villalobos: ¶[0002] Many commercial operations require a fleet of vehicles to transport material. For increased profitability of the operation, the fleet of vehicles must be well maintained. Among other things, maintenance of these vehicles is affected by the quality of the roads over which they travel. Poor maintenance of the roads, while saving road maintenance costs, may increase vehicle maintenance costs (vehicle down time, cost of repair, etc.) by negatively affecting the quality of the roads. On the other hand, over maintenance of the roads may result in money and effort spent unnecessarily. In general, efficiency of a commercial operation that uses a fleet of vehicles may be improved by scheduling road maintenance with a view to minimize total costs).
Re. claim 7, Villalobos also teaches, a tire data acquisition unit that indicates a life of a tire of the transporter vehicle, wherein the production cost calculation unit calculates the production cost on the basis of the life of the tire (Villalobos: ¶[0034] The display device 90 may be provided with a graphical user interface (GUI) 100. The GUI 100 may provide visual feedback to a user regarding a condition of the mine road 10. ¶[0026] For example, haul vehicle repair data 110 may include the number and frequency of vehicle tire changes for particular vehicles operating along particular routes).
While Villalobos does not explicitly recite the terminology "a tire data acquisition unit that indicates a life of a tire of the transporter vehicle", Villalobos does teach acquisition of tire change data, thus implicitly teaching tire life data, which reads on the claim limitation. While Villalobos does not explicitly recite the terminology "a cost calculation unit", Villalobos does teach tracking tire change data, thus implicitly teaching tracking tire life data via a GUI. This is interpreted as capable of the intended use of calculating the cost of tire repairs. In this case, tire change data is interpreted as "life of the tire".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SHIGA US-20170151946-A1
ASADA US-20160155277-A1
SCHRICKER US-20070078579-A1
WILSON US-20180073208-A1
ONO US-20190188807-A1
MEWES US-9262559-B2
KOU US-9891627-B2
NISHIJIMA WO-2016080555-A1
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON E SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571.270.3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/A.S./Examiner, Art Unit 4166                                                                                                                               


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663